Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS
Applicant's amendments/remarks received on 03/10/2021 have been entered. 
IDS filed on has been entered and considered.
Claims 1 and 12 were amended. And claims 2, and 4 cancelled from the record. 
Claims 1, 3, and 5-12 pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3, and 5-12 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including those listed in the current PTO-892 which teaches an apparatus which has an execution unit that executes the specified processing with a setting set in the processing execution data, when processing execution data for executing specified processing is selected. A detector detects a state change in the information processing apparatus. A receiver receives an item of a setting for which a user accepts that the setting is changed in advance. A controller controls the receiver if a state change detected by the detector is a change concerning an item of a setting for which the user accepts that the setting is changed, so that the setting of the item is changed and then execution of the processing of the processing execution data is accepted, as currently illustrated in the currently amended independent claims 1, and 12.

     The prior arts of records, namely Ciriza (all previously cited), in the last rejection also do not appear as currently understood to teach said apparatus which has an execution unit that executes the specified processing with a setting set in the processing execution data, when processing execution data for executing specified 

     The prior arts of records, namely Nishizawa in view of Akutsu, and further in view of Hosoda (all previously cited), in the last rejection also do not appear as currently understood to teach said apparatus which has an execution unit that executes the specified processing with a setting set in the processing execution data, when processing execution data for executing specified processing is selected. A detector detects a state change in the information processing apparatus. A receiver receives an item of a setting for which a user accepts that the setting is changed in advance. A controller controls the receiver if a state change detected by the detector is a change concerning an item of a setting for which the user accepts that the setting is changed, so that the setting of the item is changed and then execution of the processing of the processing execution data is accepted, as 

     Furthermore, claims 1, 3, and 5-12 are allowable over the prior arts of record for at least the reasons stated in at least pages 6-8 of the arguments/amendments received on 03/10/2021. 

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
3/16/2021